DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6 and 11 (these claims are directed to the non-elected embodiment of Sub-species II of Sub-Group A) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the replies filed on 12/20/2021 and 07/16/2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a plurality of waterproof zipper teeth attached to or formed as part of a top portion of the net” (see claim 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 4-5, the terms “the wave pattern” lack positive antecedent basis.
In regard to claim 12, the phrase “wherein the net has the wave pattern that minimizes fluid resistance” conflicts with the previous phrase in claim 8 of “at least one panel having a wave pattern that minimizes fluid resistance” because the phrase of claim 12 is actually broader than the phrase of claim 8 and therefore fails to further limit claim 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2, 4-5, 7-10, 12-19 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Cline 4,653,214.
In regard to claim 1, Cline discloses a fishing device comprising a basket (14, 18) that receives and holds an object (fish); and a handle (portion of 12 or 16) attached to the basket, wherein the basket comprises a hoop (14); and a net (18) attached to the hoop, the net including a pattern that minimizes fluid resistance (portions of the mesh of net 18 that are oriented in the longitudinal direction of net 18 such that they are parallel to the usage direction shown from left to right in Fig. 1).
In regard to claim 2, Cline discloses a pole (12).
In regard to claims 4-5, Cline discloses wherein the net (18) comprises at least one panel (22) having the wave pattern (side panels 22 in Fig. 3 have a slight curvature at the front edges thereof to follow the contour of hoop 14; also see interwoven fibers of mesh shown in Fig. 4 having an undulating or wave pattern), wherein the at least one panel (22) having the wave pattern comprises a pair of side panels (22) of the net (18).
In regard to claim 7, Cline discloses a fishing device comprising a basket (14, 18) that receives and holds an object (fish), a pole (12) attached to the basket (14, 18), wherein the basket comprises a hoop (14) and a net (18) attached to the hoop, the net including a pattern (portions of the mesh of net 18 that are oriented in the longitudinal direction of net 18 such that they are parallel to the usage direction shown from left to right in Fig. 1) that minimizes fluid resistance.

In regard to claims 9-10, Cline discloses wherein the at least one panel having the wave pattern comprises a pair of side panels (22) of the net (18).
In regard to claim 12, Cline discloses a basket (14) that includes the net (18), wherein the net has the wave pattern that minimizes the fluid resistance (see Figs. 3-4).
In regard to claim 13, Cline discloses a first contact panel (26) that guides an object (fish) into the bottom (28) of the net.
In regard to claim 14, Cline discloses a second contact panel (24) that guides the object into the bottom of the net (28), wherein the second contact panel is positioned substantially opposite to the first contact panel (26).
In regard to claims 15-16, Cline discloses wherein at least one of the first contact panel (26) and second contact panel (24) comprises a hook-proof material (the mesh of 26,24 cannot be penetrated by a hook if the sharp point and bend of the hook is arranged parallel to the mesh of 26,24 such that the point is not aligned to enter the mesh of the net; hook-proof material not being particularly claimed and especially that the panels are constructed of a solid material is not specifically claimed; also if the hook attempted to be inserted into the mesh is too large to fit inside the mesh then the mesh material can be considered to be hook-proof).

In regard to claim 19, Cline discloses wherein the basket (14) includes a hoop (14a-e) that is attached to the net (18).
Claim(s) 1-2, 4-6, 7-10, 12-19 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Goldman et al. 4,251,938.
In regard to claim 1, Goldman et al. disclose a fishing device comprising a basket (11, 15) that receives and holds an object (fish); and a handle (12) attached to the basket, wherein the basket comprises a hoop (11); and a net (15) attached to the hoop, the net including a pattern that minimizes fluid resistance (the undulating or wave pattern of and also panels 16-17 are fabricated from coarse net material which allows greater flow of water therethrough; see Fig. 2).
In regard to claim 2, Goldman et al. disclose a pole (14).
In regard to claims 4-5, Goldman et al. disclose wherein the net (15) comprises at least one panel (16-17) having the wave pattern (the undulating or wave pattern of and also panels 16-17 are fabricated from coarse net material which allows greater flow of water therethrough; see Fig. 2) comprises a pair of side panels (16-17) of the net (15).

In regard to claim 8, Goldman et al. disclose a fishing device comprising a net (15) having a plurality of panels (16, 17, 19), wherein the plurality of panels includes at least one panel (16, 17) having a wave pattern (see Fig. 2) that minimizes fluid resistance (the undulating or wave pattern of and also panels 16-17 are fabricated from coarse net material which allows greater flow of water therethrough).
In regard to claims 9-10, Goldman et al. disclose wherein the at least one panel (16-17) having the wave pattern comprises a pair of side panels of the net.
In regard to claim 12, Goldman et al. disclose a basket (11) that includes the net (15), wherein the net has the wave pattern than minimizes fluid resistance (see Figs. 2-3).
In regard to claim 13, Goldman et al. disclose a first contact panel (front portion of 19 in the foreground of Fig. 1) that guides an object (fish) into the bottom of the net.
In regard to claim 14, Goldman et al. disclose a second contact panel (rear portion of 19 in the background of Fig. 1 which is adjacent 12) that guides the object (fish) into the bottom of the net, wherein the second contact panel is positioned substantially opposite to the first contact panel (see Fig. 1).

In regard to claims 17-19, Goldman et al. disclose wherein the first contact panel is located at a first end of the net (forward end of 15) and the second contact panel (rear portion of 19) is located at a second end of the net (rearward end of 15), the second end of the net being substantially opposite to the first end of the net (see Fig. 1).
In regard to claim 19, Goldman et al. disclose wherein the basket (11) includes a hoop (11) that is attached to the net (15). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cline 4,653,214 in view of JP 2014-193130 to Ogino.
In regard to claims 3 and 20, Cline does not disclose a plurality of waterproof zipper teeth attached to or formed as part of a top portion of the net, wherein the plurality of waterproof zipper teeth are adapted to be fed into a channel in the hoop to fasten the net to the hoop or wherein the hoop comprises a channel that receives and .
Claims 5, 9, 10, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cline 4,653,214 in view of Jones 4,619,065 or Maschmann 1,546,503.
Alternatively in regard to claims 5, 9, 10, 17, and 18, Cline discloses wherein the at least one panel (22) having the wave pattern comprises a pair of end panels (22) of the net and wherein the first contact panel (26) is located at a first front side of the net (14c) and the second contact panel (24) is located at a second rear side of the net .
Claims 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cline 4,653,214 in view of Goldman et al. 4,251,938 and Jones 4,619,065 or Maschmann 1,546,503.
Alternatively in regard to claims 13-18, Cline does not disclose the first and second contact panels comprising a hook-proof material which are located at first and second ends of the net.  Goldman et al. disclose first and second contact panels (front .
Claims 3, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldman et al. 4,251,938 in view of JP 2014-193130 to Ogino.
In regard to claims 3 and 20, Goldman et al. do not disclose a plurality of waterproof zipper teeth attached to or formed as part of a top portion of the net, wherein the plurality of waterproof zipper teeth are adapted to be fed into a channel in the hoop to fasten the net to the hoop or wherein the hoop comprises a channel that receives and holds a net fastener that is attached to or formed as part of a top portion of the net to fasten the net to the hoop.  Ogino discloses a plurality of waterproof zipper teeth (teeth on 30 in Fig. 2 or individual beads of 30A in Fig. 5a or teeth of 30B in Fig. 6a or teeth of 30C-D in Figs. 7a, 8a) attached to or formed as part of a top portion of the net (21 of 20), wherein the plurality of waterproof zipper teeth are adapted to be fed into a channel (11-12 of 10) in the hoop to fasten the net to the hoop and wherein the hoop comprises a channel (11-12 of 10) that receives and holds a net fastener (30, 30A, 30C) that is attached to or formed as part of a top portion of the net (21 of 20) to fasten the net to the hoop (see Fig. 1).  It would have been obvious to one of ordinary skill in the art to modify the fishing device of Goldman et al. such that it comprises a plurality of waterproof zipper teeth attached to or formed as part of a top portion of the net, wherein the plurality of waterproof zipper teeth are adapted to be fed into a channel in the hoop to fasten the net to the hoop and wherein the hoop comprises a channel that receives and holds a net fastener that is attached to or formed as part of a top portion of the net to fasten the net to the hoop in view of Ogino so as to provide a detachable manner of .
Claims 5, 9, 10, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldman et al. 4,251,938 in view of Jones 4,619,065 or Maschmann 1,546,503.
Alternatively in regard to claims 5, 9, 10, 17, and 18, Goldman et al. discloses wherein the at least one panel (16-17) having the wave pattern comprises a pair of end panels (16-17) of the net and wherein the first contact panel (front portion of 19 in the foreground of Fig. 1) is located at a first front side of the net (front side of 15) and the second contact panel (rear portion of 19 in the background of Fig. 1 which is adjacent 12) is located at a second rear side of the net (rear side of 15), but do not disclose wherein the at least one panel comprises a pair of side panels of the net or wherein the first contact panel is located at a first end of the net and the second contact panel is located at a second end of the net.  Jones and Maschmann disclose wherein the at least one panel comprises a pair of side panels (sides of net 8 attached to opposing lateral sides of 6 OR opposing portions of net 27 attached to 12) of the net and wherein the first contact panel (forward portion of net 8 at forward end of net in Fig. 1 OR portion of net 27 attached to 4-5) is located at a first end of the net (forward end of 1 OR forward end of 27) and the second contact panel (rearward portion of net 8 at rearward end of net in Fig. 1 OR portion of net 27 attached to 15-16) is located at a second end of the net (rearward end of 1 OR rearward end of 27).  It would have been obvious to one of ordinary skill in the art to modify the at least one panel of Goldman et al. such that it comprises a pair of side panels of the net and to modify the first and second contact .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Grim 4,063,380 discloses a no stress dip net constructed of water permeable 23 and non-permeable material 25.  JP 2015-65846 to Ogino discloses a fishing device comprising a hoop 20 with a channel (see Figs. 2a-d) that receives and holds a net fastener (round portion at upper end of 10) that is attached to or formed as part of a top portion of the net 10 to fasten the net to the hoop.  JP 2001-204299 to Hosomi discloses a fishing device comprising a hoop 1 with a channel 11 that receives and holds a net fastener 12 that is attached to or formed as part of a top portion of the net 2 to fasten the net to the hoop.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA